Citation Nr: 1740999	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to October 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  This case was previously before the Board, most recently in December 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran contends that his orthopedic disabilities are a result of his active military service.  Specifically, he asserts that his current arthritis of the spine, knees, and shoulders; and bursitis of the right shoulder are delayed manifestations of the physical impacts of Army jump school training, to include parachute landing fall (PLF) practice.  On one occasion, the Veteran reported he struck his lower back on a small tree trunk during a parachute jump while in service.  However, a December 2008 statement submitted by the Veteran reveals he deliberately avoided reporting to medical for aches and pains as that conflicted with a culture of durability stressed by his fellow troopers.

The December 2016 Board remand requested addendum opinions from the August 2015 VA examiner who examined the Veteran's back, knees, and shoulders; specifically requesting a response to the Veteran's contentions.  The examiner submitted a medical opinion and rationale that applied to all three orthopedic claims on three separate occasions in January 2016, January 2017, and in February 2017.  He opined that the claimed disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service events or injuries as there was no medical evidence of an in-service event or injury, and the risk of osteoarthritis has been shown to increase with age.

The Board finds the August 2015 examiner's opinion to be incomplete and not adequate for adjudication purposes.  In this regard, the examiner failed to adequately consider the Veteran's lay statements regarding the onset and continuity of his symptoms.  The examiner specifically noted that the Veteran did not report a back, shoulder, or knee injury during service. However, of record are several statements from the Veteran in which he reported experiencing pain following hard PLFs during Army jump school.  Further, while the examiner noted that advanced aged increased the probability of arthritis, that alone is not sufficient upon which to base a negative opinion as age alone does not preclude an initial onset during service.  In addition, the examiner did not provide a rationale as to why it is less likely than not that the Veteran's current orthopedic disabilities are delayed responses to strenuous physical activity during Airborne training in service. As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.

For that reason, the Board finds that the development conducted does not adequately comply with the directives of the December 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his back, knee, and shoulder disabilities.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present back, knee, and shoulder disabilities.  The claims file must be made available to, and reviewed in its entirety by the examiner(s).  All necessary testing should be conducted.

Based on the examination results and review of the record, the examiner(s) should provide the following opinions:

	(a) Is it at least as likely as not (50 percent probability 	or greater) that any currently present back disability is 	etiologically related to active service?

	(b) Is it at least as likely as not (50 percent probability 	or greater) that any currently present right and/or left 	knee disabilities are etiologically related to active 	service?

	(c) Is it at least as likely as not (50 percent probability 	or greater) that any currently present right and/or left 	shoulder disabilities are etiologically related to active 	service.  

In forming the requested opinions, the examiner(s) should specifically address the Veteran's lay statements regarding the onset and continuity of his symptoms, to include his reports of hard parachute jump landings in service.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and medical opinion report(s) comports with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




